DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 28 December 2021.  Claims 1, 4, and 6-20 are pending.  Please note that the examiner of record has changed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Allowable Subject Matter
Claims 1, 4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to the claims are sufficient to overcome the prior rejections under 35 USC 101, 35 USC 112, and 35 USC 103.
Specifically, independent claims 1, 10, and 17 have been amended to include limitations directed towards:
controlling to display on a display a visual representation of the one or more multidimensional scenarios and to enable receiving inputs for changing one or more of the respective elements of the multidimensional scenario for which the visual representation is displayed

and
wherein the plurality of dimensions includes a first dimension for negotiation strategy,
wherein the communication process is controlled to perform negotiation with the entity based on the first scenario including an element corresponding to the first dimension which indicates negotiation strategy and based on detecting via the network interface a second communication signal communicated over the communication network from the entity indicating a persistence to interact with the individual,
wherein the communication process is controlled to end based on the first scenario including an element corresponding to the first dimension which indicates negotiation strategy and based on not detecting via the network interface the second communication signal, and
wherein the negotiation comprises queries and the negotiation is controlled based on responses to the queries

or similar.  Such limitations are not disclosed by the cited prior art.  A further search failed to yield any relevant results.
The newly cited Allen reference (US Publication 2009/0046842) discloses communications systems and methods between entities similar to the instant invention, further including disclosure directed towards negotiation schemes and the “receptiveness” and “availability” of entities and devices.  However, Allen fails to disclose the claimed limitations, with particular respect to “generating a multidimensional measure of availability and receptiveness of the individual to communicate with the one or more entities” or “wherein the plurality of dimensions includes a first dimension for negotiation strategy’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145